DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71, 77, 79-83, 89, and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This application was filed with original claims on 9/10/2019.  The instant set of claims was filed as a preliminary amendment on 1/23/2020, after the original filing date.  This preliminary amendment is replete with new matter throughout the independent and dependent claims, including but not limited to: at a central monitoring system, comparing the measurement of the first physiological condition against a set of one or more threshold values; a first length of time after transmitting the first information, transmitting, from the central monitoring system to the sensing device, a second information designed to instruct at least one of the sensing device and the monitored individual to undertake a second predetermined action that addresses a second physiological condition. wherein at least one of the first length of time and the second information is based at least in part on comparing the measurement of the first physiological condition against the set of one or more threshold values; at the central monitoring system, receiving from the sensing device a measurement of the second physiological condition; at the central monitoring system, comparing the measurement of the second physiological system against at least one of the measurement of the first physiological condition and the set of one or more threshold values; and a second length of time after transmitting the second information transmitting, from the central monitoring system to the sensing device, a third information designed to instruct at least one of the sensing device and the monitored individual to undertake a third predetermined action that addresses a third physiological condition.
Examiner Note
	The claims appear to avoid the prior at with an effective filing date of 4/23/2001, but all claims are currently rejected under 112(1) for new matter.  The closest prior art to Goodman (US 5,827,180) discloses the general two-way communication and authorization scheme as claimed, but is drawn to medication guidance and does not expressly disclose that the monitoring device senses an electrical potential.
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.  Applicant argued that "[w]hile there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure," and that the present claim limitations as cited by the Office Action as allegedly claiming new matter, and recited below are in fact supported by the Specification in the Originally-filed Application, now issued as U.S. Patent No. 6,664,893.  Applicant further provided a table alleging support from the ‘893 issued parent application and the present application.  
First, it is unclear if the arguments are alleging that the US 6,664,893 document alone supports at least one independent claim (and thus constitutes a parent application for a continuation-in-part), or whether the subject matter of the ‘893 document in combination with the instant application provides such support.  If the ‘893 document provides full support for at least one claim, it is unclear why the passages from the present application are additionally cited, and if the present application provides full support for at least one claim, it is unclear why the parent document is also cited using different language.  Regardless of the multiple citations, the examiner respectfully maintains that the cited passages and original disclosure as a whole do not support the current amended claim scope.  The cited passages do not provide a clear correlation as to what Applicant is considering to be the first, second, and third physiological conditions; lengths of time; first, second, and third predetermined actions; first, second, and third information, etc., nor is there a description or correlation as to the specification and the particular ordered method steps recited in the claim.  For instance, there does not appear to be a disclosure of the ordered method steps involving a “first,” “second,” and “third” anything, let alone the ordered method steps requiring manipulation of a first/second/third physiological conditions, predetermined actions, and information.  Although such terms as “threshold” and “parameters” are recited in the disclosure, the examiner was unable to discern the specific and particular set of ordered method steps now recited in the claims and relied upon to avoid the prior art.  “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species)” (see MPEP 2163.05(II)).   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792